UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6724



DEMOND MCCRAVY,

                                                Petitioner - Appellant,

             versus


WARDEN BEELER, Federal Medical Center, Butner,
NC,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-742-5-3F)


Submitted:    October 10, 2002               Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demond McCravy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Demond McCravy appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See McCravy v. Demond, No. CA-01-742-5-3F (E.D.N.C. Apr.

25, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2